DETAILED ACTION
This action is responsive to claims filed 21 December 2020.
Claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 15-16, 23-24 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (US 2018/0234163, previously made of record, hereinafter Yasukawa).

Re Claim 1, Yasukawa discloses a user equipment (UE) for wireless communication, comprising: 
a memory (Fig. 36 and ¶ 213 disclose each of a Relay, eNB and a UE of each of the embodiments disclosed throughout Yasukawa as embodied by a computer device comprising memory); and 
one or more processors operatively coupled to the memory (Fig. 36 and ¶ 213 disclose each of a Relay, eNB and a UE of each of the embodiments disclosed throughout Yasukawa as embodied by a computer device comprising a processor; and ¶¶ 215-223 disclose the processor as implementing software stored in the memory and reading and writing data from/to the memory as required to perform the functions of each of the disclosed embodiments of Yasukawa), the memory and the one or more processors configured to: 
determine a resource in which to monitor for a message from a wireless communication device (Fig. 10 and ¶¶ 80-83 disclose a system configuration comprising two user equipment (UEs) and a Relay that may be embodied as another UE, a roadside unit (RSU) or base station (eNB); Figs. 16-17 and ¶¶ 107, 111, 114 disclose a UE (UE1) receiving a list of layer 2 (L2 or MAC) addresses from the Relay (S101 and S201); ¶ 112 discloses UE1 setting/retaining (i.e., determines) an address on which to receive relayed messages from the Relay according to the L2 address list, and ¶ 115 further discloses UE1 requesting the Relay to relay messages to it that the Relay receives on indicated carrier f2), wherein the message is based at least in part on information from one or more vehicle to everything (V2X) messages received by the wireless communication device (Figs. 16-17 and ¶¶ 112 and 115 describes the UE1 desiring the Relay to relay messages from another UE (UE3) – the setup of sending/receiving and determining an L2 address for relay is apparently in preparation for receiving a message to be relayed from UE3 to UE1 via the Relay, and, as apparent in Figs. 16 and 17, the message to be relayed is a V2X broadcast message); 
monitor for the message only in the resource (Figs. 16, 17 and ¶¶ 112, 115 disclose UE1 setting (retaining) a particular L2 address from the received L2 list as the destination address for message to be relayed through the Relay from UE3); and 
receive the message in the resource (Figs. 16, 17 and ¶¶ 113, 116 disclose UE1 receiving the relayed message at the destination L2 address (S104, S207)).

Re Claim 2, Yasukawa discloses the UE of claim 1, wherein the wireless communication device is a roadside unit (Fig. 10 and ¶¶ 80-83 disclose a system configuration comprising two user equipment (UEs) and a Relay that may be embodied as a roadside unit (RSU)).

Re Claim 9, Yasukawa discloses the UE of claim 1, wherein the message is a forwarded one of the one or more V2X messages (Figs. 16, 17 and ¶¶ 113, 116 disclose the Relay receiving a broadcast V2X message from UE3, adding the L2 address for UE1 to the message, and transmitting the message to UE1 – effectively forwarding the received broadcast message).

Re Claim 10, Yasukawa discloses the UE of claim 1, wherein the one or more processors are further configured to transmit a communication to the wireless communication device and receive the message based at least in part on transmitting the communication (Fig. 17 and ¶¶ 115-116 disclose UE1 transmitting a request message to the Relay, the Relay transmitting a response message in response to the received request message and UE1 receiving the message relayed from UE3 via the Relay according to the request).

Re Claim 15, Yasukawa discloses a wireless communication device for wireless communication, comprising: 
a memory (Fig. 36 and ¶ 213 disclose each of a Relay, eNB and a UE of each of the embodiments disclosed throughout Yasukawa as embodied by a computer device comprising memory); and 
one or more processors operatively coupled to the memory (Fig. 36 and ¶ 213 disclose each of a Relay, eNB and a UE of each of the embodiments disclosed throughout Yasukawa as embodied by a computer device comprising a processor; and ¶¶ 215-223 disclose the processor as implementing software stored in the memory and reading and writing data from/to the memory as required to perform the functions of each of the disclosed embodiments of Yasukawa), the memory and the one or more processors configured to: 
receive one or more vehicle to everything (V2X) messages (Figs. 16, 17 and ¶¶ 113 and 116 disclose the Relay receiving a broadcasted V2X message from UE3 to be relayed to UE1); 
determine an output message that is based at least in part on information from the one or more V2X messages (Figs. 16, 17 and ¶¶ 113-114, 116 disclose the Relay filtering received messages for relaying and adding the determined L2 destination address to the message to be relayed for UE1 to receive the relayed message via frequency f1); and 
transmit the output message to a user equipment (UE) in a resource (Figs. 16, 17 and ¶¶ 113 and 116 disclose the Relay relaying the message from UE3 to UE1).

Re Claim 16, Yasukawa discloses the wireless communication device of claim 15, wherein the wireless communication device is a roadside unit (Fig. 10 and ¶¶ 80-83 disclose a system configuration comprising two user equipment (UEs) and a Relay that may be embodied as a roadside unit (RSU)).

Re Claim 23, Yasukawa discloses the wireless communication device of claim 15, wherein the one or more processors, when determining the output message, are configured to determine one of the one or more V2X messages to forward to the UE as the output message (Figs. 16, 17 and ¶¶ 113, 116 disclose the Relay filtering (i.e., determining whether to forward) the V2X message for forwarding from UE3 on carrier f2 to UE1 on carrier f1).

Re Claim 24, Yasukawa discloses the wireless communication device of claim 15, wherein the one or more processors are further configured to receive a notification message from the UE and transmit the output message based at least in part on receiving the notification message (Fig. 17 and ¶¶ 115-116 disclose UE1 transmitting a request message to the Relay, the Relay transmitting a response message in response to the received request message, and the Relay relaying the broadcasted V2X message from UE3 received on carrier f2 to UE1 on carrier f1 and addressed to the L2 destination address).

Re Claims 29 and 30, though of varying scope, the limitations of claims 29 and 30 are substantially similar or identical to those of claims 1 and 15, and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7-8, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Yasukawa as applied to claims 1 and 15 above, and further in view of a second embodiment of Yasukawa.

Re Claim 3, Yasukawa discloses the UE of claim 1.
The first embodiment of Yasukawa may not explicitly disclose wherein the resource is a time window.
However, a second embodiment of Yasukawa discloses wherein the resource is a time window (Fig. 8A, ¶ 76 disclose a resource pool for configuring PSSCH – the resource pool represented as a subframe bitmap in a time direction with an offset specified indicating a start position of a period for the PSSCH; Fig. 31B, ¶¶ 179 and 184 disclose UE1 being allocated the resource pool such that the UE only monitors resources indicated in the allocated resource pool; and ¶ 186 discloses the Relay configuring UEs (vehicles) in the vicinity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to allocate a specified pool of resources to UEs in a particular area. One would have been motivated to do this, because such an allocation allows relaying from a vehicle to be relayed to other UEs in its vicinity (Yasukawa ¶ 186).

Re Claim 4, Yasukawa discloses the UE of claim 3.
The first embodiment of Yasukawa discloses wherein the one or more V2X messages are received by the wireless communication device prior to a specific time (Figs. 16-17 and ¶¶ 113 and 116 disclose UE1 receiving the relay from the Relay as allocated after UE3 transmitted its V2X broadcast to the Relay).
The first embodiment of Yasukawa may not explicitly disclose wherein the specific time is part of a time window.
However, a second embodiment of Yasukawa discloses wherein the specific time is part of a time window (Fig. 8A, ¶ 76 disclose a resource pool for configuring PSSCH – the resource pool represented as a subframe bitmap in a time direction with an offset specified indicating a start position of a period for the PSSCH; and ¶ 186 discloses the Relay configuring UEs (vehicles) in the vicinity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to allocate a specified pool of resources to UEs in a particular area. One would have been motivated to do this, because such an allocation allows relaying from a vehicle to be relayed to other UEs in its vicinity (Yasukawa ¶ 186).

Re Claim 5, Yasukawa discloses the UE of claim 1.
The first embodiment of Yasukawa may not explicitly disclose wherein the resource is a specific time or frequency resource.
However, the second embodiment of Yasukawa discloses wherein the resource is a specific time or frequency resource (Fig. 8A, ¶ 76 disclose a resource pool for configuring PSSCH – the resource pool represented as a subframe bitmap in a time direction with an offset specified indicating a start position of a period for the PSSCH; and ¶ 186 discloses the Relay configuring UEs (vehicles) in the vicinity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to allocate a specified pool of resources to UEs in a particular area. One would have been motivated to do this, because such an allocation allows relaying from a vehicle to be relayed to other UEs in its vicinity (Yasukawa ¶ 186).

Re Claim 7, Yasukawa discloses the UE of claim 1.
The first embodiment of Yasukawa may not explicitly disclose wherein the one or more processors, when receiving the message, are configured to receive the message in a communication specific to the UE.
However, a second embodiment of Yasukawa discloses wherein the one or more processors, when receiving the message, are configured to receive the message in a communication specific to the UE (¶¶ 123-124 discloses a transmitting UE (i.e., UE3) desiring to transmit a unicast message to a receiving UE (UE1) and relaying in line with such a request – the Relay is disclosed as receiving a request from UE3 to unicast a message received by the Relay to UE1 and the Relay unicasting the message from UE3 to UE1 as requested).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to relay a message to UE1 in a communication specific to the UE. One would have been motivated to do this, because it allows a transmitting UE to have a message relayed to a receiving UE in a manner consistent with how the transmitted UE desired to transmit the message to the receiving UE as if no relay existed (Yasukawa ¶ 123).

Re Claim 8, the first embodiment of Yasukawa discloses the UE of claim 1.
The first embodiment of Yasukawa may not explicitly disclose wherein the message is based at least in part on information from a plurality of the one or more V2X messages.
However, a second embodiment of Yasukawa discloses wherein the message is based at least in part on information from a plurality of the one or more V2X messages (Figs. 13-15 and ¶ 104 disclose the relay aggregating messages of the same type from UEs and forwarding the aggregation of the messages to the UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to have the UE receive a message comprising an aggregation of messages being forwarded by the Relay from one or more other UEs. One would have been motivated to do this, because allowing the Relay to aggregate messages reduces the number of messages to be transmitted on the carrier for transmitting data from the Relay to the UE (Yasukawa ¶ 104).

Re Claim 17, the first embodiment of Yasukawa discloses the wireless communication device of claim 15.
The first embodiment of Yasukawa may not explicitly disclose wherein the resource is a time window.
However, a second embodiment of Yasukawa discloses wherein the resource is a time window (Fig. 8A, ¶ 76 disclose a resource pool for configuring PSSCH – the resource pool represented as a subframe bitmap in a time direction with an offset specified indicating a start position of a period for the PSSCH; Fig. 31B, ¶¶ 179 and 184 disclose UE1 being allocated the resource pool such that the UE only monitors resources indicated in the allocated resource pool; and ¶ 186 discloses the Relay configuring UEs (vehicles) in the vicinity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to allocate a specified pool of resources to UEs in a particular area. One would have been motivated to do this, because such an allocation allows relaying from a vehicle to be relayed to other UEs in its vicinity (Yasukawa ¶ 186).

Re Claim 18, Yasukawa discloses the wireless communication device of claim 17.
The first embodiment of Yasukawa may not explicitly disclose wherein the one or more processors are configured to receive the one or more V2X messages prior to the time window and wait until the time window to transmit the output message.
However, a second embodiment of Yasukawa discloses wherein the one or more processors are configured to receive the one or more V2X messages prior to the time window and wait until the time window to transmit the output message (Fig. 8A, ¶ 76 disclose a resource pool for configuring PSSCH – the resource pool represented as a subframe bitmap in a time direction with an offset specified indicating a start position of a period for the PSSCH; and ¶ 186 discloses the Relay configuring UEs (vehicles) in the vicinity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to allocate a specified pool of resources to UEs in a particular area. One would have been motivated to do this, because such an allocation allows relaying from a vehicle to be relayed to other UEs in its vicinity (Yasukawa ¶ 186).

Re Claim 19, Yasukawa discloses the wireless communication device of claim 15.
The first embodiment of Yasukawa discloses wherein the resource is a frequency range (Figs. 16-17 and ¶¶ 111, 114 disclose the Relay transmitting on carrier f1, wherein the term “carriers” is used throughout Yasukawa’s disclosure to mean “frequencies” as provided at ¶ 10).

Re Claim 21, Yasukawa discloses the wireless communication device of claim 15.
The first embodiment of Yasukawa may not explicitly disclose wherein the one or more processors, when transmitting the message, are configured to transmit the message in a communication specific to the UE.
However, a second embodiment of Yasukawa discloses wherein the one or more processors, when transmitting the message, are configured to transmit the message in a communication specific to the UE (¶¶ 123-124 discloses a transmitting UE (i.e., UE3) desiring to transmit a unicast message to a receiving UE (UE1) and relaying in line with such a request – the Relay is disclosed as receiving a request from UE3 to unicast a message received by the Relay to UE1 and the Relay unicasting the message from UE3 to UE1 as requested).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to relay a message to UE1 in a communication specific to the UE. One would have been motivated to do this, because it allows a transmitting UE to have a message relayed to a receiving UE in a manner consistent with how the transmitted UE desired to transmit the message to the receiving UE as if no relay existed (Yasukawa ¶ 123).

Re Claim 22, Yasukawa discloses the wireless communication device of claim 15.
The first embodiment of Yasukawa discloses wherein the one or more processors are further configured to receive information about the UE (Fig. 17 and ¶ 115 disclose the Relay receiving a request from UE1 requesting the Relay to relay messages that the Relay receives on carrier f2 and to relay such received messages to UE1), and wherein the one or more processors, when determining the output message, are configured to select information from the one or more V2X messages based at least in part on the information about the UE (Fig. 17 and ¶¶ 113, 116 disclose the Relay filtering the received V2X message from UE3 for relaying the V2X message to UE1).
The first embodiment of Yasukawa may not explicitly disclose selecting information from a plurality of the one or more V2X messages.
However, a second embodiment of Yasukawa discloses selecting information from a plurality of one or more V2X messages (Figs. 13-15 and ¶ 104 disclose the relay aggregating messages of the same type from UEs and forwarding the aggregation of the messages to the UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Yasukawa to modify the first embodiment of Yasukawa in order to have the UE receive a message comprising an aggregation of messages being forwarded by the Relay from one or more other UEs. One would have been motivated to do this, because allowing the Relay to aggregate messages reduces the number of messages to be transmitted on the carrier for transmitting data from the Relay to the UE (Yasukawa ¶ 104).


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa as applied to claims 1 and 15 above, and further in view of Yi (US 2020/0092907).

Re Claim 6, Yasukawa discloses the UE of claim 1.
The Yasukawa may not explicitly disclose wherein the one or more processors, when receiving the message, are configured to receive the message in a broadcast.
However, in analogous art, Yi discloses wherein the one or more processors, when receiving the message, are configured to receive the message in a broadcast (Fig. 11 and ¶¶ 120 disclose a Roadside Unit (RSU) overhearing a time-critical message from a first UE and forwarding the time-critical message to other UEs via broadcast).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yi to modify Yasukawa in order to receive the claimed message via broadcast. One would have been motivated to do this, because time-critical message may need to be conveyed without first going through a handover procedure, which may be avoided by forwarding the time-critical message on already-allocated resources such as broadcast resources already known to the UEs, which may allow for reliable message transmission and reception (Yi ¶¶ 56, 59, 97 and 99).

Re Claim 20, Yasukawa disclose the wireless communication device of claim 15.
Yasukawa may not explicitly disclose wherein the one or more processors, when transmitting the message, are configured to transmit the message in a broadcast.
However, in analogous art, Yi discloses (Fig. 11 and ¶¶ 120 disclose a Roadside Unit (RSU) overhearing a time-critical message from a first UE and forwarding the time-critical message to other UEs via broadcast).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yi to modify Yasukawa in order to receive the claimed message via broadcast. One would have been motivated to do this, because time-critical message may need to be conveyed without first going through a handover procedure, which may be avoided by forwarding the time-critical message on already-allocated resources such as broadcast resources already known to the UEs, which may allow for reliable message transmission and reception (Yi ¶¶ 56, 59, 97 and 99).

Claims 11-14 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa as applied to claims 1 and 15 above, and further in view of Lu et al. (US 2017/0325167, hereinafter Lu).

Re Claim 11, Yasukawa discloses the UE of claim 1.
Yasukawa may not explicitly disclose wherein the one or more processors, when receiving the message, are configured to receive the message based at least in part on detecting a wake up signal or paging message.
However, in analogous art, Lu discloses wherein the one or more processors, when receiving the message, are configured to receive the message based at least in part on detecting a wake up signal or paging message (Fig. 8 and ¶ 51 – Step 3 discloses a wake up message being transmitted from a network device (NW) and received by Rx UE to wake up the UE in the form of DCI, MAC CE, RRC Signaling or application layer signaling; ¶ 53 discloses the Wake Up message as including a L2 destination address; and ¶ 55 discloses Step 3A – the UE receiving the Wake Up message and Step 4 – the Rx UE reading a control channel more frequently).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 12, Yasukawa-Lu disclose the UE of claim 11.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message indicates the resource.
However, in analogous art, Lu discloses wherein the wake up signal or paging message indicates the resource (Fig. 8 and ¶ 51 – Step 3 discloses a wake up message being transmitted from a network device (NW) and received by Rx UE to wake up the UE in the form of DCI, MAC CE, RRC Signaling or application layer signaling; ¶ 53 discloses the Wake Up message as including a L2 destination address; and ¶ 55 discloses Step 3A – the UE receiving the Wake Up message and Step 4 – the Rx UE reading a control channel more frequently).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process. One would have been motivated to do this, because utilizing a wake-up  (Lu ¶¶ 28 and 31-32).

Re Claim 13, Yasukawa-Lu disclose the UE of claim 11.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message is common to multiple UEs.
However, in analogous art, Lu discloses wherein the wake up signal or paging message is common to multiple UEs (Fig. 8 and ¶ 53 disclose the wake-up message as addressed to a broadcast destination L2 address).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process with a plurality of UEs. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 14, Yasukawa-Lu disclose the UE of claim 11.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message is UE- specific.
However, in analogous art, Lu discloses wherein the wake up signal or paging message is UE- specific (Fig. 8 and ¶ 53 disclose the wake-up message as addressed to a unicast destination L2 address).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process with a specific UE. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 25, Yasukawa discloses the wireless communication device of claim 15.
Yasukawa may not explicitly disclose wherein the one or more processors, when transmitting the output message, are configured to transmit the output message based at least in part on transmitting a wake up signal or a paging message to the UE.
However, in analogous art, Lu discloses wherein the one or more processors, when transmitting the output message, are configured to transmit the output message based at least in part on transmitting a wake up signal or a paging message to the UE (Fig. 8 and ¶ 51 – Step 3 discloses a wake up message being transmitted from a network device (NW) and received by Rx UE to wake up the UE in the form of DCI, MAC CE, RRC Signaling or application layer signaling; ¶ 53 discloses the Wake Up message as including a L2 destination address; and ¶ 55 discloses Step 3A – the UE receiving the Wake Up message and Step 4 – the Rx UE reading a control channel more frequently).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 26, Yasukawa-Lu discloses the wireless communication device of claim 25.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message indicates the resource.
However, in analogous art, Lu discloses wherein the wake up signal or paging message indicates the resource (Fig. 8 and ¶ 51 – Step 3 discloses a wake up message being transmitted from a network device (NW) and received by Rx UE to wake up the UE in the form of DCI, MAC CE, RRC Signaling or application layer signaling; ¶ 53 discloses the Wake Up message as including a L2 destination address; and ¶ 55 discloses Step 3A – the UE receiving the Wake Up message and Step 4 – the Rx UE reading a control channel more frequently).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 27, Yasukawa-Lu disclose the wireless communication device of claim 25.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message is common to multiple UEs.
However, in analogous art, Lu discloses wherein the wake up signal or paging message is common to multiple UEs (Fig. 8 and ¶ 53 disclose the wake-up message as addressed to a broadcast destination L2 address).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process with a plurality of UEs. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Re Claim 28, Yasukawa-Lu disclose the wireless communication device of claim 25.
Yasukawa may not explicitly disclose wherein the wake up signal or paging message is UE-specific.
However, in analogous art, Lu discloses wherein the wake up signal or paging message is UE-specific (Fig. 8 and ¶ 53 disclose the wake-up message as addressed to a unicast destination L2 address).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lu to modify Yasukawa in order to utilize a wake-up/paging process with a specific UE. One would have been motivated to do this, because utilizing a wake-up process allows a receiving UE to save energy by being able to enter a sleep/energy-saving mode while still receiving urgent messages (Lu ¶¶ 28 and 31-32).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468